DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claims #19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

 	Claims #1-18 are pending in the present Office Action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 	The specification is additionally objected to because it lacks antecedent basis for reference number 101 in FIG. 1.

Indication of Allowable Subject Matter 
 	Claims 1-18 are indicated as being allowable because the Examiner was unable to find the limitations:  “a conductivity type of each of the doped source layer and the doped drain 

 	As to claim 1, Singh et al. (U.S. Patent Publication No. 2020/0135917 A1), hereafter “Singh”, teaches a base substrate 12, a first well region 22 and a second well region 18 in the base substrate, wherein a conductivity type of the first well region is opposite to a conductivity type of the second well region (paragraph ¶ [0020]), forming a gate electrode structure 32, a doped source layer 22a, a doped drain layer 26a and a dielectric layer (FIG. 6) over the base substrate, wherein the doped source layer and the doped drain layer are respectively on two sides of the gate electrode structure (FIG. 5), the gate electrode structure is over the first well region and the second well region, the doped source layer is in the first well region and the doped drain layer is in the second well region (FIG. 5), the dielectric layer covers top surfaces and sidewalls of the doped source layer and the doped drain layer, removing a portion of the base substrate of the second well region to form a trench 28, wherein a minimum distance between a sidewall of the trench and the first well region is greater than zero (FIG. 5).
However, Singh does not teach the limitations of the sidewall spacers, which are taught by Hong et al. (EP 3258499 A1), hereafter “Hong”. 
However, neither Singh nor Hong teaches a conductivity type of each of the doped source layer and the doped drain layer is opposite to the conductivity type of the second well region nor after forming the gate electrode structure and the dielectric layer, removing a portion of 

	No other prior art references were found.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the objections above.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829